EXHIBIT Funds from Operations (“FFO”) and Adjusted FFO, which is FFO adjusted to account for cash inflows or outflows associated with the deferred energy accounts, are presented here because NV Energy, Inc. (the “Company”) believes that these measures are useful to investors because the rating agencies use these measures when determining a company’s credit ratings.The cost of the Company’s debt, the ability of the Company’s subsidiaries to pay dividends to the Company, and other capital and operational costs and expenses are impacted by the Company’s credit ratings.The Company believes that net incomeis the most directly comparable GAAP measure to FFO. Since FFO excludes certain items includable in net income, reliance on the measure has limitations; management compensates for these limitations by using the measure simply as a supplemental measure that is weighed in the balance with other GAAP measures.FFO is not necessarily an indication of the Company’s cash flow available to fund cash needs.Additionally, it should not be used as an alternative to net incomewhen evaluating the Company’s financial performance or to cash flow from (used by) operating, investing and financing activities when evaluating the Company’s liquidity or ability to make cash distributions or pay debt service.The FFO presented by the Company may not be comparable to the FFO presented by other utility companies. RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) NV Energy, Inc. Funds From Operations (FFO) Nine Months ended September 30, Year Ended December 31, LTM September 30, 2009 2008(1) 2008 2007(1) 2006(1) 2009 Net Income $ 178,785 $ 210,975 $ 208,887 $ 197,295 $ 277,451 $ 176,697 Adjustments to reconcile net income to net cash from operating activities: - Depreciation and amortization 240,912 185,656 260,608 235,532 228,875 315,864 Deferred taxes and deferred investment tax credit 115,389 172,425 52,060 79,337 136,026 (4,976 ) AFUDC(2) (Debt and Equity) (34,940 ) (58,353 ) (67,968 ) (57,776 ) (35,345 ) (44,555 ) Reinstatement of deferred energy costs - (178,825 ) - Carrying charge on Lenzie plant - - - (16,080 ) (33,440 ) Reinstated interest on deferred energy - - - (11,076 ) - Gain on sale of investment - - - (1,369 ) (62,927 ) - Other, net 11,188 13,087 100,482 71,543 53,561 98,583 Funds from Operations (Before Deferred Energy Costs) 511,334 523,790 554,069 497,406 385,376 541,613 Deferred energy costs, net of amortizations 221,321 (63,374 ) 2,717 309,587 127,495 287,412 Payment to terminating supplier - (65,368 ) - Proceeds from claim on terminating supplier - 41,365 - Adjusted Funds from Operations $ 732,655 $ 460,416 $ 556,786 $ 806,993 $ 488,868 $ 829,025 Long-term debt $ 5,549,052 $ 4,793,078 $ 5,266,982 $ 4,137,864 $ 4,001,542 $ 5,549,052 Current maturities of long-term debt 9,286 9,794 9,291 110,285 8,348 9,286 Total Debt $ 5,558,338 $ 4,802,872 $ 5,276,273 $ 4,248,149 $ 4,009,890 $ 5,558,338 Interest charges $ 250,996 $ 213,500 $ 300,857 $ 279,788 $ 311,088 $ 338,353 AFUDC(2) (Debt) 15,847 25,418 29,527 25,967 17,119 19,956 Adjusted Interest Expense $ 266,843 $ 238,918 $ 330,384 $ 305,755 $ 328,207 $ 358,309 Total Debt/Funds from operations 9.52 x 8.54 x 10.41 x 10.26 x Total Debt/Adjusted FFO 9.48 x 5.26 x 8.20 x 6.70 x Funds from Operations Interest Coverage 2.68 x 2.63 x 2.17 x 2.51 x Adjusted Funds From Operations Interest Coverage 2.69 x 3.64 x 2.49 x 3.31 x Common Shareholders' Equity $ 3,131,186 $ 2,996,575 $ 2,622,297 $ 3,243,820 Total Capitalization (including current maturities of long-term debt) $ 8,407,459 $ 7,244,724 $ 6,632,187 $ 8,802,158 Total Debt/Total Capitalization 62.76 % 58.64 % 60.46 % 63.15 % (1)Certain financial statement line items of prior period's information have been re-grouped or reclassified to conform with current period presentation.The re-grouping or reclassifications have not affected previously reported results of operations or common shareholders' equity. (2) Allowance for Funds Used During Construction or Allowance for Borrowed Funds Used During Construction. RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) Nevada Power Company Funds From Operations (FFO) Nine Months ended September 30, Year Ended December 31, LTM September 30, 2008 2008(1) 2008 2007(1) 2006(1) 2009 Net Income $ 140,941 $ 165,482 $ 151,431 $ 165,694 $ 224,540 $ 126,890 - Adjustments to reconcile net income to net cash from operating activities: - Depreciation and amortization 160,869 120,855 171,080 152,139 141,585 211,094 Deferred taxes and deferred investment tax credit 100,126 89,543 45,039 56,868 107,392 55,622 AFUDC(2) (Debt and Equity) (30,041 ) (37,596 ) (45,980 ) (29,057 ) (23,369 ) (38,425 ) Reinstatement of deferred energy costs - (178,825 ) - Carrying charge on Lenzie plant - - - (16,080 ) (33,440 ) - Reinstated interest on deferred energy - - - (11,076 ) - - Other, net (14,497 ) 2,659 73,209 38,821 25,783 56,053 Funds from Operations (Before Deferred Energy Costs) 357,398 340,943 394,779 357,309 263,666 411,234 Deferred energy costs, net of amortizations 144,656 (49,647 ) 4,211 218,992 74,413 198,514 Payment to terminating supplier - (37,410 ) - Proceeds from claim on terminating supplier - 26,391 - Adjusted Funds from Operations $ 502,054 $ 291,296 $ 398,990 $ 576,301 $ 327,060 $ 609,748 Long-term debt $ 3,701,308 $ 2,975,201 $ 3,385,106 $ 2,528,141 $ 2,380,139 $ 3,701,308 Current maturities of long-term debt 9,286 8,656 8,691 8,642 5,948 9,286 Total Debt $ 3,710,594 $ 2,983,857 $ 3,393,797 $ 2,536,783 $ 2,386,087 $ 3,710,594 Interest charges $ 170,535 $ 130,732 $ 186,822 $ 174,667 $ 176,612 $ 226,625 AFUDC(2) (Debt) 13,483 16,503 20,036 13,196 11,614 17,016 Adjusted Interest Expense $ 184,018 $ 147,235 $ 206,858 $ 187,863 $ 188,226 $ 243,641 Total Debt/Funds from Operations 8.60 x 7.10 x 9.05 x 9.02 x Total Debt/Adjusted FFO 8.51 x 4.40 x 7.30 x 6.09 x Funds from Operations Interest Coverage 2.91 x 2.90 x 2.40 x 2.69 x Adjusted Funds From Operations Interest Coverage 2.93 x 4.07 x 2.74 x 3.50 x Common Shareholder's Equity $ 2,627,567 $ 2,376,740 $ 2,172,198 $ 2,691,551 Total Capitalization (including current maturities of long-term debt) $ 6,021,364 $ 4,913,523 $ 4,558,285 $ 6,402,145 Total Debt/Total Capitalization 56.36 % 51.63 % 52.35 % 57.96 % (1)Certain financial statement line items of prior period's information have been re-grouped or reclassified to conform with current period presentation.The re-grouping or reclassifications have not affected previously reported results of operations or common shareholders' equity. (2) Allowance for Funds Used During Construction or Allowance for Borrowed Funds Used During Construction. RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) Sierra Pacific Power Company Funds From Operations (FFO) Nine Months ended September 30, Year Ended December 31, LTM September 30, 2009 2008(1) 2008 2007(1) 2006(1) 2009 Net Income $ 58,206 $ 68,052 $ 90,582 $ 65,667 $ 57,709 $ 80,736 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 80,043 64,801 89,528 83,393 87,279 104,770 Deferred taxes and deferred investment tax credit 38,782 28,472 24,598 (36,713 ) (39,361 ) 34,908 AFUDC(2) (Debt and Equity) (4,899 ) (20,757 ) (21,988 ) (28,719 ) (11,976 ) (6,130 ) Other, net 24,917 14,476 22,872 29,451 23,457 33,313 Funds from Operations (Before Deferred Energy Costs) 197,049 155,044 205,592 113,079 117,108 247,597 Deferred energy costs, net of amortizations 76,665 (13,727 ) (1,494 ) 90,595 53,082 88,898 Payment to terminating supplier - (27,958 ) - Proceeds from claim on terminating supplier - 14,974 - Adjusted Funds from Operations $ 273,714 $ 141,317 $ 204,098 $ 203,674 $ 157,206 $ 336,495 Long-term debt $ 1,362,002 $ 1,292,867 $ 1,395,987 $ 1,084,550 $ 1,070,858 $ 1,362,002 Current maturities of long-term debt - 1,139 600 101,643 2,400 - Total Debt $ 1,362,002 $ 1,294,006 $ 1,396,587 $ 1,186,193 $ 1,073,258 $ 1,362,002 Interest charges $ 51,473 $ 51,458 $ 72,712 $ 60,735 $ 71,506 $ 72,727 AFUDC(2) (Debt) 2,364 8,915 9,464 12,771 5,505 2,913 Adjusted Interest Expense $ 53,837 $ 60,373 $ 82,176 $ 73,506 $ 77,011 $ 75,640 Total Debt/Funds from Operations 6.79 x 10.49 x 9.16 x 5.50 x Total Debt/Adjusted FFO 6.84 x 5.82 x 6.83 x 4.05 x Funds from Operations Interest Coverage 3.50 x 2.54 x 2.52 x 4.27 x Adjusted Funds From Operations Interest Coverage 3.48 x 3.77 x 3.04 x 5.45 x Common Shareholder's Equity $ 877,961 $ 1,001,840 $ 884,737 $ 994,495 Total Capitalization (including current maturities of long-term debt) $ 2,274,548 $ 2,188,033 $ 1,957,995 $ 2,356,497 Total Debt/Total Capitalization 61.40 % 54.21 % 54.81 % 57.80 % (1)Certain financial statement line items of prior period's information have been re-grouped or reclassified to conform with current period presentation.The re-grouping or reclassifications have not affected previously reported results of operations or common shareholders' equity. (2) Allowance for Funds Used During Construction or Allowance for Borrowed Funds Used During Construction.
